DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a divisional application of U.S. Application No. 15/260,882, filed Sep. 9, 2016, now U.S. Patent No. 10,517,627, which is a divisional application of U.S. Application No. 13/839,093, filed Mar. 15, 2013, now U.S. Patent No. 9,439,668, which claims the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Patent Application No. 61/621,876, filed Apr. 9, 2012.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, last paragraph recites “the right switch button is selectively actuatable from the right side of the handle housing and is pivotable about a left switch axis, and wherein the left switch button is selectively actuatable from the left side of the handle housing and is pivotable about a right switch axis.” Examiner notes that a switch axis is an imaginary feature, the location of the left switch axis and right switch axis with respect to an element or the axis of the central shaft of the instrument is not clearly defined. Therefore, the limitation above renders the scope of the claim unclear. It appears that all subject matter in claims 1-20 are directed to the switch assembly as shown in Figs. 113-114 of the present application. Figure 113 is reproduced below.

    PNG
    media_image1.png
    598
    832
    media_image1.png
    Greyscale

Still referring to claim 1, Fig. 113 shows the left switch button 5366 has a switch arm 5370 that extends laterally toward the right switch button 5362. The figure also shows that the distal end of the switch arm 5370 is pinned to the right portion 5352 of 
Claims 2-7, which are dependent on claim 1, fail to cure the deficiency of claim 1, therefore, they are rejected for the same reason as claim 1 by virtue of dependency on claim 1.
Claim 8 is rejected for the same reason as claim 1.
Claim 9-14, which are dependent on claim 8, fail to cure the deficiency of claim 8, therefore, they are rejected for the same reason as claim 8 by virtue of dependency on claim 8.

Prior Art Rejection
	No prior art rejection to claims 1-14.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-20 are allowable.
Referring to claim 15, Houser discloses an ultrasonic surgical instrument (Fig. 1), comprising: a handle housing; a shaft 71 (Fig. 1) extending distally from the handle housing; a switch frame (Fig. 7) operably supported in the handle housing (at least Figs. 7, 8A and 9-15); and a switch assembly coupled to the handle housing, wherein the switch assembly comprises: 
a first switch arrangement (34, Figs. 9-12) movably supported on a distal portion of the handle housing, wherein the first switch arrangement is selectively movable relative to a first switch contact ([0101]: actuating member 76 connected to a light to signal surgeon that the tissue is fully clamped. Thus, Houser inherently discloses a first switch contact) supported by the switch frame to pivot the first switch arrangement about a first switch axis to actuate the first switch contact (Figs. 1 and 9-11. [0077]: “The clamp drive mechanism further includes a drive yoke 33 which is operatively connected with an operating trigger 34 of the instrument, with the operating trigger 34 thus interconnected with the reciprocable actuating member 76 via drive yoke 33 and force limiting mechanism 91. Trigger 34 is rotatably connected to drive yoke 33 via pins 35 and 36 and link 37 and rotatably connected to drive yoke 33 and housing 68 via post 38”); and 
a second switch arrangement (Figs. 7 and 8A), comprising at least one of: a right switch button (one of 311b, 312b as shown in Figs. 8A and 12. A portion of Fig. 8A is reproduced and annotated below) movably supported on a right side of the handle housing, wherein the right switch button is selectively movable relative to a right switch contact (one of 332b, 334b as shown in Fig. 8A) supported by the switch frame to pivot about a right switch axis so that a right switch arm protruding from the right switch button actuates the right switch contact (Fig. 8A. A portion of Fig. 8A is reproduced above. [0110]: “pressure studs 315a, b and 314a, b”); and a left switch button (one of 312a, 311a as shown in Fig. 8A and 12) movably supported on a left side of the handle housing, wherein the left switch button is selectively movable relative to a left switch contact (one of 332a, 334a as shown in Fig. 8A) supported by the switch frame to pivot about a left switch axis so that a left switch arm protruding from the right switch button actuates the left switch contact ([0110]: “pressure studs 315a, b and 314a, b”. Fig. 8A shows each button has a pressure stud. A portion of Fig. 8A is reproduced above); wherein the first and second switch arrangements are configured to be selectively actuatable by a single hand supporting the handle housing (Figs. 12-15). 

    PNG
    media_image2.png
    392
    590
    media_image2.png
    Greyscale

 
Still referring to claim 15, there is no art of record alone or in combination that teaches of an ultrasonic surgical instrument device that includes the combination of recited limitations in the claim. The art of record alone or in combination did not teach the recited limitations of a first switch button movably supported on the first lateral side of the housing, wherein the first switch button is pivotable about a first switch axis, and wherein the first switch axis is closer to the second lateral side of the housing than the first lateral side of the housing; and a second switch button movably supported on the second lateral side of the housing, wherein the second switch button is pivotable about a second switch axis, and wherein the second switch axis is closer to the first lateral side of the housing than the second lateral side of the housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771